Citation Nr: 0932074	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  03-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to higher evaluations for type II diabetes 
mellitus, initially evaluated as 10 percent disabling 
beginning on February 14, 2002 and as 20 percent disabling 
beginning on April 20, 2004.

2.  Entitlement to service connection for multiple myopathy, 
to include as secondary to both Agent Orange and the 
Veteran's service-connected type II diabetes mellitus.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The Board 
remanded this case in July 2007.


FINDINGS OF FACT

1.  The Veteran was not shown to be taking medication for his 
type II diabetes mellitus before March 2004. 

2.  The Veteran was taking medication for his type II 
diabetes mellitus in March 2004 and has continued to do so; 
he is also now on a restricted diet but has not been shown to 
require regulation of activities as a consequence of this 
disease process.

3.  The Veteran's claimed multiple myopathy has not been 
shown to be etiologically related to service, is not a 
disability for which VA has found a causal link with 
herbicide exposure, and has not been shown to be 
etiologically related to the service-connected type II 
diabetes mellitus.

4.  The Veteran's claimed skin disorder has not been shown to 
be etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for type II diabetes mellitus for the period from 
February 14, 2002 through February 29, 2004 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic 
Code 7913 (2008).

2.  The criteria for a 20 percent evaluation, but not higher, 
for type II diabetes mellitus for the period from March 1 
through April 19 of 2004 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for type II diabetes mellitus for the period beginning on 
April 20, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.119, Diagnostic Code 7913 (2008).

4.  Multiple myopathy was not incurred or aggravated by 
service or by herbicide exposure therein and was not incurred 
or aggravated as secondary to service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).

5.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations for type II diabetes 
mellitus

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

38 C.F.R. § 4.119, Diagnostic Code 7913 concerns diabetes 
mellitus.  Under this section, a 10 percent evaluation is 
warranted in cases manageable by restricted diet only.  A 20 
percent evaluation contemplates cases requiring insulin and 
restricted diet, or an oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned in cases requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is warranted in cases requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation contemplates cases requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

In this case, the medical evidence addressing type II 
diabetes mellitus prior to April 20, 2004 is limited, 
particularly as no VA examination was conducted during that 
period.  Documentation from 2002 indicates that the Veteran 
was then monitoring his blood sugar.  A September 2002 
statement from Cheryl R. Robertson, M.D., reflects that the 
Veteran's diabetes "seems to be mild."  VA treatment 
records from January, July, and December of 2003 and January 
2004 indicate that the Veteran was taking no medications for 
his diabetes.  

In an April 20, 2004 statement, however, Kim Foust, M.D., 
indicated that the Veteran's diabetes was controlled with an 
oral agent (Metformin).  Andrea Diedrich, M.D., also noted in 
an April 2004 statement that the Veteran was on "diabetes 
medication" when seen in March 2004.  Notably, all of the 
statements from Dr. Robertson, Dr. Foust, and Dr. Diedrich 
also indicate that the Veteran's myopathy symptoms were not 
related to type II diabetes mellitus.  Based on Dr. Foust's 
statement, the RO, in October 2004, increased the evaluation 
for the Veteran's type II diabetes mellitus to 20 percent as 
of April 20, 2004, the date of the statement.  The Board, 
however, cannot ignore Dr. Diedrich's April 2004 notation 
that the Veteran was on medication in March 2004.  There is 
no indication of the exact date of that March 2004 
appointment, nor is there any notation of medication prior to 
March 2004.  It would appear that the Veteran began 
medication at some point after his January 2004 VA 
appointment.  Resolving all doubt in the Veteran's favor as 
to the date of medication based on the limited information in 
the record, the Board finds that the effective date for the 
increased 20 percent evaluation should be March 1, 2004.  
Absent any indication of medication prior to that date, an 
earlier effective date for the 20 percent evaluation is not 
warranted.

Subsequently, the Veteran did undergo a VA diabetes mellitus 
examination in July 2005.  During that examination, the 
Veteran indicated that he was not following a diet, had no 
ketoacidosis or hypoglycemic reactions, and had no activity 
restrictions that were specifically related to diabetes.  The 
examiner diagnosed type II diabetes mellitus with impotency 
and nephropathy and noted that hypertension was aggravated by 
("to what extent is impossible to predict") but not caused 
by diabetes mellitus, while inflammatory myositis of unknown 
etiology was not caused by diabetes mellitus.  The Board 
notes that service connection for early renal disease has 
separately been established, and the assigned evaluation and 
effective date for the evaluation are not presently on 
appeal.


A VA eye examination in July 2005 showed no diabetic-caused 
visual impairment or disability; the Veteran's bilateral 
incipient cataracts were noted to not be related to diabetes.  

In a September 2005 statement, the Veteran claimed that he 
was on a restricted diet and that his activities were 
extremely limited due to his weakness and neuropathy.  

The Veteran's most recent VA diabetes mellitus examination 
was conducted in May 2008, by an examiner who reviewed the 
claims file.  The examiner noted that the Veteran had no 
hypoglycemic or ketoacidosis episodes, was following a 
diabetic diet, and did not need to regulate activities.  It 
was noted that the Veteran was confined to a wheelchair.  His 
hypertension, peripheral neuropathy, and erectile dysfunction 
were also described, and neurological testing, a 
genitourinary examination, and blood studies were performed.  
Based on the claims file review and the examination findings, 
the examiner noted that the Veteran's hypertension was not 
caused by diabetes, preceded the diabetes by many years, was 
well-controlled, and did not appear to have been aggravated.  
The examiner also stated that the Veteran's erectile 
dysfunction was not secondary to diabetes, as "he had 
impotency long before he was diabetic."  As to neuropathy, 
the examiner rendered diagnoses of inflammatory myositis and 
polyneuropathy of all four extremities but found that these 
diagnoses were not "secondary" to diabetes, as agreed upon 
by "multiple specialists," and indicated that the typical 
sensory loss patterns that were usually seen with diabetic 
neuropathy were not shown.  The examiner also noted that it 
was impossible to state without resorting to mere speculation 
whether the Veteran's diabetes had hastened the progressive 
worsening associated with his muscle and nerve disease.   

Also, a May 2008 VA eye examination report indicates that the 
Veteran had no diabetic-caused functional impairment or 
disability.  The Veteran had primary (senile) cataracts of 
unknown cause, with no evidence-based study showing that type 
II diabetes mellitus was a cause.  The examiner also noted 
that the Veteran's glaucoma was not caused by type II 
diabetes mellitus, nor by any treatment for diabetic 
retinopathy.  

A Veterans Health Administration (VHA) opinion was obtained 
by the Board in May 2009.  The doctor who provided the 
opinion reviewed the relevant medical records and reiterated 
the May 2008 medical opinion that the Veteran has a 
progressive inflammatory myositis and polyneuropathy, not 
related to his diabetes, and that it was impossible to say 
without mere speculation whether his diabetes had hastened 
the progressive worsening of his muscle and nerve disease.

Based upon the above evidence, the Board finds that there is 
no basis for an evaluation in excess of 20 percent for type 
II diabetes mellitus for the period beginning on March 1, 
2004.  The Veteran has been on medication and has been 
following a diet, but he has not been found to have 
restriction of activities on account of type II diabetes 
mellitus.  While he has reported restricted activities, he 
has attributed this to weakness and neuropathy.

In this regard, the Board notes that the Veteran has not been 
shown to have any current evidence of diabetic neuropathy, as 
consistently noted in private medical statements and VA 
examination reports; the Board's determination that multiple 
myopathy is not related to type II diabetes mellitus is 
described in more detail below.  There is also no evidence of 
diabetic retinopathy.  The July 2005 VA examination report 
does indicate a causal relationship between type II diabetes 
mellitus and both hypertension and erectile dysfunction, but 
the report only contains cursory statements to this effect.  
By contrast, the May 2008 VA diabetes mellitus examination 
report contains opinions to the contrary that are supported 
by a thorough rationale, namely that hypertension and 
erectile dysfunction predated the type II diabetes mellitus 
diagnosis and that the hypertension had not been shown to 
have worsened.  The Board has accorded this later examination 
report more probative weight because of this rationale and 
thus has concluded that hypertension and erectile dysfunction 
are not complications of the diabetic process.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (the Board may favor the 
opinion of one competent medical professional over that of 
another so long as an adequate statement of reasons and bases 
is provided).  Accordingly, no separate compensable 
evaluations for such complications are warranted in the 
present case.

Finally, the Veteran has submitted no evidence showing that 
type II diabetes mellitus has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence supports a 10 percent initial 
evaluation for type II diabetes mellitus from February 14, 
2002 through February 29, 2004 and a 20 percent evaluation 
beginning on March 1, 2004.  This represents a grant for the 
period from March 1 through April 19 of 2004 and a denial for 
the remaining time periods.  38 C.F.R. §§ 4.3, 4.7.

II.  Claims for service connection 

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  


Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the Vietnam Era (beginning on 
January 9, 1962 and ending on May 7, 1975) shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e), including acute and subacute peripheral 
neuropathy.  See 38 C.F.R. § 3.307(a)(6)(ii).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

B.  Multiple myopathy

The Veteran's service treatment records are entirely silent 
for multiple myopathy or any other neurological symptoms.  
After service, he reported tingling of the right thigh during 
private treatment in November 1997 and was noted to have 
myalgias primarily of the right thigh in December 1997.  In 
January 1998, he was found to have an inflammatory myopathy 
with mixed myopathic and neurogenic features following eight 
to ten months of reported symptoms.  Later treatment records 
reflect that the diagnosis of inflammatory myopathy is well-
established in the record.  

The claims file also includes several private doctors' 
opinions, dated from September 2002 through May 2004, 
indicating that this disability is not secondary to type II 
diabetes mellitus.  In September 2002, Dr. Diedrich noted 
that the Veteran's inflammatory myopathy was not related to 
his diabetes.  In the same month, Dr. Robertson noted that 
the Veteran was diagnosed with diabetes after the onset of 
his inflammatory myopathy symptoms, and the diabetes seemed 
to be mild; accordingly, she did not think that the 
inflammatory myositis could be attributed to diabetes 
mellitus.  In an April 2004 statement, Dr. Foust noted that 
the Veteran did not have any diabetes-related neuropathy of 
the feet; rather, the symptoms of the feet were related to a 
long history of myositis.  Dr. Diedrich indicated in an April 
2004 statement that the diabetes was not the cause of muscle 
or nerve disorder, whereas Dr. Robertson reiterated her 
opinion in May 2004.  In a September 2004 statement, however, 
Dr. Diedrich noted that "to the extent that diabetes can 
worsen neuropathy, measures should be undertaken to improve 
[the Veteran's] diabetic control as much as possible."  

The Veteran's July 2005 VA diabetes mellitus examination 
report contains an opinion that the Veteran's inflammatory 
myositis was of unknown etiology and was not caused by 
diabetes mellitus.  The examiner who provided this opinion 
reviewed the claims file.  

An October 2006 letter from Dr. Robertson indicates both an 
inflammatory myopathy and peripheral neuropathy, slowly 
progressive over the years and causing increasing disability.

During a May 2008 VA diabetes examination, symptoms reported 
by the Veteran included numbness and tingling of the 
bilateral feet and legs, and slight weakness of the upper 
extremities without any numbness or paresthesia.  In 
rendering diagnoses of inflammatory myositis and 
polyneuropathy of all four extremities, the examiner found 
that these diagnoses were not "secondary" to diabetes and 
indicated that the typical sensory loss patterns that were 
usually seen with diabetic neuropathy were not shown.  The 
examiner also noted that it was less likely than not that 
that the Veteran's disability was secondary to Agent Orange 
exposure, as "[t]he polyneuropathy that is associated with 
Agent Orange exposure" occurs within the first year after 
exposure.  The examiner further noted that the Veteran had 
experienced a progressive downhill course in terms of 
myositis/polyneuropathy since the late 1990s, even prior to 
the onset of diabetes, and it was impossible to state without 
resorting to mere speculation whether the Veteran's diabetes 
had hastened the progressive worsening associated with his 
muscle and nerve disease. 

Also, a Veterans Health Administration (VHA) opinion was 
obtained by the Board in May 2009.  The doctor who provided 
the opinion reviewed the relevant medical records and 
reiterated the May 2008 medical opinion that the Veteran has 
a progressive inflammatory myositis and polyneuropathy, not 
related to his diabetes, and that it was impossible to say 
without mere speculation whether his diabetes had hastened 
the progressive worsening of his muscle and nerve disease.

In summary, the Veteran has presented no competent medical 
evidence whatsoever of multiple myopathy that was first 
manifest in service or for many years later.  The Board also 
notes that 38 C.F.R. § 3.309(e) does not address multiple 
myopathy but instead lists acute and subacute peripheral 
neuropathy, which have not been diagnosed in this case; for 
this reason, further consideration on the basis of Agent 
Orange exposure in this case is not warranted.

The remaining question for the Board is whether the service-
connected type II diabetes mellitus played a causal role in 
the development and severity of multiple myopathy.  To date, 
all of the medical professionals who have addressed the 
etiology of multiple myopathy have indicated that it was not 
caused by type II diabetes mellitus and does not represent a 
diabetic neuropathy process.  As for aggravation, the Board 
notes the September 2004 statement "that diabetes can worsen 
neuropathy," but there is no specific evidence that, in this 
instance, the Veteran's type II diabetes mellitus has 
actually worsened his multiple myopathy.  Rather, the May 
2008 VA examination and May 2009 VHA opinions have indicated 
that it would be merely speculative to reach such a 
conclusion.  


Moreover, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  The same is true of several individuals who 
submitted lay statements in support of the Veteran's claim in 
conjunction with the March 2007 Travel Board hearing.  
Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for multiple myopathy, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Skin disorder

The Veteran's service treatment records, including his 
October 1968 separation examination report, are entirely 
negative for any skin rashes or other disorders.  In the 
accompanying October 1968 Report of Medical History, the 
Veteran denied ever having any skin diseases.  A history of 
scarlet fever and mumps was noted, but this was noted to not 
be symptomatic.  The examiner who prepared the report did not 
describe any specific history of skin symptoms in conjunction 
with the history of scarlet fever.  The Board also notes that 
the history of scarlet fever was previously referenced at 
entry into service in November 1965, with no findings at that 
time and no subsequent treatment.

After service, the earliest medical evidence containing 
findings pertinent to the Veteran's current claim is a 
private November 1997 treatment record indicating some 
diffuse dryness and flakiness around the face and ears, but 
no other rashes or plaques.  In January 1999, he was noted to 
deny skin rashes; the examination revealed mild facial 
erythema but no rashes.  In June 1999, he was noted to have 
some peeling skin around the face.  In August 1999, he 
reported developing a red and itchy rash at the beach, and an 
examination revealed facial erythema and a mild erythematous 
rash on the palmar aspect of the left wrist.  The examiner 
did not provide an assessment corresponding to these skin 
symptoms.

To date, the RO has not afforded the Veteran a fully 
comprehensive VA skin examination, with a report containing 
an opinion as to the etiology of his claimed skin disorder.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
Veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no competent medical evidence linking such 
a disorder to service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board notes that, during his March 2007 VA hearing, the 
Veteran asserted that his claimed skin disorder was first 
manifest in the year following service and that he was 
treated at the Salisbury, North Carolina, VA Medical Center 
(VAMC) for this disorder during that time.  Efforts were made 
to obtain records of such treatment, but the Salisbury VAMC 
informed the RO in August 2007 that no such records were 
available.  In any event, the Board observes both that the 
Veteran has not been diagnosed with any malignant tumors of 
the skin, for which 38 C.F.R. §§ 3.307 and 3.309 would be 
applicable, and he has not asserted continuity of 
symptomatology of his claimed disorder since service.  Again, 
the Veteran's lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, supra.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a skin disorder, 
and this claim must be denied.  Because the preponderance of 
the evidence is against the Veteran's claim, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in February 2005 and 
August 2007, with the claims most recently readjudicated in a 
September 2008 Supplemental Statement of the Case.  Also, in 
March 2006, the Veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the type II diabetes mellitus claim concerns initial 
evaluations, it is not subject to the notification 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  The Veteran's reported in-service and 
post-service treatment records have been obtained.  Multiple 
VA examinations have been conducted in conjunction with the 
type II diabetes mellitus and multiple myopathy claims.  For 
reasons described in greater detail above, the Board has 
determined that a VA examination is not "necessary" in 
conjunction with the skin disorder claim, pursuant to 
38 U.S.C.A. § 5103A(d).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for type II diabetes mellitus for the period from February 
14, 2002 through February 29, 2004 is denied.

Entitlement to a 20 percent evaluation, and no higher, for 
type II diabetes mellitus for the period from March 1 through 
April 19 of 2004 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for type 
II diabetes mellitus for the period beginning on April 20, 
2004 is denied.

Entitlement to service connection for multiple myopathy, to 
include as secondary to both Agent Orange and the Veteran's 
service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for a skin disorder is 
denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


